UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT 1934 For the quarterly period ended December 31, 2011 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the transition period fromto Commission File Number:0-27618 Columbus McKinnon Corporation (Exact name of registrant as specified in its charter) New York 16-0547600 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 140 John James Audubon Parkway, Amherst, NY 14228-1197 (Address of principal executive offices) (Zip code) (716) 689-5400 (Registrant's telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report.) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.: xYesoNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes xNo o Indicate by checkmark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Act. Large accelerated filero Accelerated filer x Non-accelerated filero(Do not check if a smaller reporting company) Smaller Reporting Company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). o Yesx No The number of shares of common stock outstanding as of January 24, 2012 was:19,393,932 shares. FORM 10-Q INDEX COLUMBUS McKINNON CORPORATION December 31, 2011 Page # Part I. Financial Information Item 1. Condensed Consolidated Financial Statements (Unaudited) Condensed consolidated balance sheets – December 31, 2011 and March 31, 2011 3 Condensed consolidated statements of operations and retained earnings (accumulated deficit) - Three and nine months ended December 31, 2011 and December 31, 2010 4 Condensed consolidated statements of cash flows - Nine months ended December 31, 2011 and December 31, 2010 5 Condensed consolidated statements of comprehensive income (loss) - Three and nine months ended December 31, 2011 and December 31, 2010 6 Notes to condensed consolidated financial statements – December 31, 2011 7 Item 2. Management's Discussion and Analysis of Results of Operations and Financial Condition 26 Item 3. Quantitative and Qualitative Disclosures About Market Risk 33 Item 4. Controls and Procedures 33 Part II. Other Information Item 1. Legal Proceedings – none. 34 Item 1A. Risk Factors 34 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds – none. 34 Item 3. Defaults upon Senior Securities – none. 34 Item 4. Reserved. 34 Item 5. Other Information – none. 34 Item 6. Exhibits 35 2 Index Part I.Financial Information Item 1. Condensed Consolidated Financial Statements (Unaudited) COLUMBUS McKINNON CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS December 31, 2011 March 31, 2011 (unaudited) ASSETS: (In thousands) Current assets: Cash and cash equivalents $ $ Trade accounts receivable, net Inventories, net Prepaid expenses and other Total current assets Property, plant, and equipment, net Goodwill Other intangibles, net Marketable securities Deferred taxes on income Other assets Total assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY: Current liabilities: Notes payable to banks Trade accounts payable Accrued liabilities Current portion of long-term debt Total current liabilities Senior debt, less current portion Subordinated debt Other non-current liabilities Total liabilities Shareholders' equity: Voting common stock; 50,000,000 shares authorized;19,393,932 and 19,171,428 shares issued and outstanding Additional paid in capital Retained earnings (accumulated deficit) ) ESOP debt guarantee ) ) Accumulated other comprehensive loss ) ) Total shareholders' equity Total liabilities and shareholders' equity $ $ See accompanying notes. 3 Index COLUMBUS McKINNON CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND RETAINED EARNINGS (ACCUMULATED DEFICIT) (UNAUDITED) Three Months Ended Nine Months Ended December 31, December 31, December 31, December 31, (In thousands, except per share data) Net sales $ Cost of products sold Gross profit Selling expenses General and administrative expenses Restructuring (gain) charges, net ) ) Amortization of intangibles Operating expenses Income from operations Interest and debt expense Investment income ) Foreign currency exchange (gain) loss ) Other income, net ) Income (loss) before income tax expense ) Income tax expense Income (loss) from continuing operations ) ) Income from discontinued operations - net of tax - Net income (loss) ) ) Retained earnings (accumulated deficit) - beginning of period ) Retained earnings (accumulated deficit) - end of period $ $ ) $ $ ) Average basic shares outstanding Average diluted shares outstanding Basic income (loss) per share: Income (loss) from continuing operations $ $ ) $ $ ) Income from discontinued operations - Net income (loss) $ $ ) $ $ ) Diluted income (loss) per share: Income (loss) from continuing operations $ $ ) $ $ ) Income from discontinued operations - Net income (loss) $ $ ) $ $ ) See accompanying notes. 4 Index COLUMBUS McKINNON CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Nine Months Ended December 31, December 31, (In thousands) OPERATING ACTIVITIES: Net income (loss) $ $ ) Adjustments to reconcile net income (loss) to net cash provided by (used for) operating activities: Income from discontinued operations ) ) Depreciation and amortization Deferred income taxes and related valuation allowance Gain on sale of real estate/investments ) ) Gain on re-measurement of investment ) - Stock-based compensation Amortization of deferred financing costs Changes in operating assets and liabilities net of effects of the business acquired: Trade accounts receivable ) Inventories ) ) Prepaid expenses and other ) Other assets Trade accounts payable ) Accrued and non-current liabilities ) ) Net cash provided by (used for) operating activities ) INVESTING ACTIVITIES: Proceeds from sale of marketable securities Purchases of marketable securities ) ) Capital expenditures ) ) Purchase of businesses, net of cash acquired ) - Proceeds from sale of businesses or assets Net cash used for investing activities from continuing operations ) ) Net cash provided by investing activities from discontinued operations Net cash used for investing activities ) ) FINANCING ACTIVITIES: Proceeds from exercise of stock options 4 Net payments under lines-of-credit ) ) Repayment of debt ) ) Change in ESOP guarantee Net cash provided by (used for) financing activities ) Effect of exchange rate changes on cash ) Net change in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period Supplementary cash flow data: Interest paid $ $ Income taxes paid, net of refunds $ $ See accompanying notes. 5 Index COLUMBUS McKINNON CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) (UNAUDITED) Three Months Ended Nine Months Ended December 31, December 31, December 31, December 31, (In thousands) Net income (loss) $ $ ) $ $ ) Foreign currency translation adjustments ) ) ) Change in derivatives qualifying as hedges, net of deferred tax (benefit) expense of $(3), $17, $(3), and $154 ) 32 36 Unrealized holding gain (loss) on marketable securities arising during the period, net of deferred taxes of $0 for all periods* ) Reclassification adjustment on marketable securities for gain included in net income, net of deferred tax expense of $0 for all periods* 32 90 Total Adjustments ) Total other comprehensive (loss) income ) ) ) Comprehensive income (loss) $ $ ) $ $ ) * The zero net deferred tax benefit during the three and nine months ended December 31, 2011 is due to the U.S. deferred tax asset valuation allowance. See accompanying notes. 6 Index COLUMBUS McKINNON CORPORATION NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) December 31, 2011 1.Description of Business The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with U.S. generally accepted accounting principles for interim financial information. In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation of the financial position of Columbus McKinnon Corporation (the Company) at December 31, 2011, the results of its operations for the three and nine month periods ended December 31, 2011 and December 31, 2010, and cash flows for the nine months ended December 31, 2011 and December 31, 2010, have been included. Results for the period ended December 31, 2011 are not necessarily indicative of the results that may be expected for the year ending March 31, 2012. The balance sheet at March 31, 2011 has been derived from the audited consolidated financial statements at that date, but does not include all of the information and footnotes required by U.S. generally accepted accounting principles for complete financial statements. Certain prior year numbers have been reclassified to conform to current year reporting presentations. For further information, refer to the consolidated financial statements and footnotes thereto included in the Columbus McKinnon Corporation annual report on Form 10-K for the year ended March 31, 2011. The Company is a leading designer, marketer and manufacturer of material handling products and services which efficiently and safely move, lift, position and secure material. Key products include hoists, rigging tools, cranes, and actuators. The Company’s material handling products are sold globally, principally to third party distributors through diverse distribution channels, and to a lesser extent directly to end-users. During the three and nine months ended December 31, 2011, approximately 52% and 53% of sales were to customers in the U.S., respectively. 2.Acquisitions On December 13, 2011, the Company acquired 80% of the outstanding common shares of Yale Lifting Solutions (Pty) LTD (“YLS PTY”) located in Magaliesburg, South Africa, a privately owned company with annual sales of less than $10,000,000. The Company now owns 100% of YLS PTY. YLS PTY has been representing the Company’s Yale brand of products as a distributor to the South African mining industry for over 14 years. The Company had previously owned 20% of the outstanding common shares of YLS PTY which the Company accounted for as a cost method investment as it did not exercise significant influence over YLS PTY’s operating or financial policies. The carrying amount of the cost method investment prior to the acquisition of the remaining 80% interest was under $1,000.The results of YLS PTY are included in the Company’s condensed consolidated financial statements from the date of acquisition. The acquisition of YLS PTY is not considered significant to the Company’s consolidated financial position and results of operations. This transaction was accounted for as a step acquisition in accordance with Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) Topic 805 “Business Combinations.” The aggregate purchase consideration for the remaining 80% ownership of Yale Lifting Solutions (Pty) LTD was $3,356,000. The acquisition date fair value of the Company’s 20% interest in YLS PTY was $850,000 and resulted in an $850,000 gain. The acquisition was funded with existing cash. The purchase price and fair value of the previously held 20% ownership interest has been preliminarily assigned to the assets acquired and liabilities assumed based upon their carrying values as of the date of acquisition and the excess consideration of $2,669,000 was recorded as goodwill.Final calculations of the fair values are expected to be completed during the fourth quarter of fiscal 2012. Goodwill recorded in connection with the acquisition will not be deductible for tax purposes. The preliminary assignment of purchase consideration to the assets acquired and liabilities assumed is as follows (in thousands): Working capital $ Property, plant and equipment Other long term liabilities, net ) Goodwill Total $ 7 Index 3.Fair Value Measurements ASC Topic 820 “Fair Value Measurements and Disclosures” establishes the standards for reporting financial assets and liabilities and nonfinancial assets and liabilities that are recognized or disclosed at fair value on a recurring basis (at least annually). Under these standards, fair value is defined as the price that would be received to sell an asset or paid to transfer a liability (i.e., the "exit price") in an orderly transaction between market participants at the measurement date. ASC Topic 820-10-35-37, as amended, establishes a hierarchy for inputs that may be used to measure fair value. Level 1 is defined as quoted prices in active markets that the Company has the ability to access for identical assets or liabilities. The fair value of the Company’s marketable securities is based on Level 1 inputs. Level 2 is defined as quoted prices for similar assets and liabilities in active markets; quoted prices for identical or similar assets and liabilities in markets that are not active; and model-derived valuations in which all significant inputs and significant value drivers are observable in active markets. Level 3 inputs are unobservable inputs based on the Company’s own assumptions used to measure assets and liabilities at fair value. The Company primarily uses readily observable market data in conjunction with internally developed discounted cash flow valuation models when valuing its derivative portfolio and, consequently, the fair value of the Company’s derivatives is based on Level 2 inputs.As of December 31, 2011, the Company’s assets and liabilities measured at fair value on recurring bases were as follows (in thousands): Fair value measurements at reporting date using Description December 31, Quoted prices in active markets for identical assets (Level 1) Significant other observable inputs (Level 2) Significant unobservable inputs (Level 3) Assets/(Liabilities): Marketable securities $ $ $
